     Case 2:21-cv-00454-KJM-CKD Document 25 Filed 08/05/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   The Vallejo Police Officers’ Association, et al.,      No. 2:21-cv-00454-KJM-CKD
12                              Plaintiffs,                 ORDER
13           v.
14
     City of Vallejo, et al.,
15
                                Defendants.
16

17          On July 30, 2021, the parties stipulated to a referral to the court’s voluntary dispute

18   resolution program (VDRP). See ECF No. 23. The court refers this case to VDRP at the parties’

19   stipulated request for a conference to be scheduled in accordance with E.D. Cal. Local Rule

20   271. The parties are directed to file a joint report seven (7) days after the completion of VDRP

21   updating the court on the status of settlement discussions, see Local Rule 240.

22          The hearings on defendant’s motion to dismiss (ECF No. 18) and Status (Pretrial

23   Scheduling) Conference scheduled for August 17, 2021 are vacated.

24          This order resolves ECF No. 23.

25          IT IS SO ORDERED.

26   DATED: August 4, 2021.

27



                                                      1
